DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an application 16/751560 filed on 01/24/2020.  Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-8 (Group I) are drawn to a non-transitory computer storage medium having stored thereon a computer program for repatriating a patient from an out-of-network admitting hospital to an in-network destination hospital, said program comprising: first instructions that, when executed by computer hardware, automatically match the patient to one or more candidate destination hospitals, wherein the first instructions cause the computer hardware to: access from a computer storage medium patient data, the data including at least insurance network information for the patient; access from a computer storage medium data regarding candidate destination hospitals, the data including at least insurance network information for the candidate destination hospitals; and automatically match the patient to one or more of the candidate destination hospitals based at least upon matching the insurance network information of the patient and the insurance network information of the candidate destination hospitals; second instructions that, when executed by computer hardware, handle selection and repatriation requests for candidate destination hospitals and repatriate the patient from the out-of-network admitting hospital Claims 9-14 (Group II) are drawn to a method for repatriating a patient from an out-of-network admitting hospital to an in-network destination hospital, the method comprising: automatically matching the patient to one or more candidate destination hospitals, wherein the automatically matching comprises: accessing from a computer storage medium patient data including at least insurance network information for the patient; accessing from a computer storage medium data regarding candidate destination hospitals, the data including at least insurance network information for the candidate destination hospitals; and automatically matching, using computer hardware, the patient to one or more of the candidate destination hospitals based at least upon matching the insurance network information of the patient and the insurance network information of the candidate destination hospitals; handling, using computer hardware, a request to repatriate the patient from the out-of-network admitting hospital to the in-network destination hospital, wherein the handling comprises: electronically transmitting, to the admitting hospital, a list of the one or more candidate destination hospitals matched to the patient; Claims 15-20 (Group III) are drawn to a system for repatriating a patient from an out-of-network admitting hospital to an in-network destination hospital, said system comprising: one or more computing devices; physical computer storage that stores data comprising: patient data including at least insurance network information for the patient; candidate destination hospital data including at least insurance network information for candidate destination hospitals; an admitting hospital module comprising instructions stored on one or more computer memory devices that, when executed by one or more hardware processors, cause the admitting hospital module to: provide an interface to receive a request to match a patient admitted to the admitting hospital to one or more candidate destination hospitals, said matching based at least upon matching the insurance network information of the patient and the insurance network information of the candidate destination hospitals; automatically match one or more candidate destination hospitals to the patient; list the one or more candidate destination hospitals matched to the patient; receive a repatriation request indicating a selected destination hospital from among the listed one or more candidate destination hospitals matched to the patient; indicate that the selected destination hospital has accepted the repatriation request; electronically arrange transport of the patient to the selected destination hospital; and indicate acceptance of the transport request from one or more medical transport providers; a destination 

Claims 1-20 (Groups I, II and III) involve essential steps, outlined in bold, of a non-transitory computer storage medium having stored thereon a computer program, a method, and a system comprising one or more computing devices; physical computer storage that stores data; an admitting hospital module comprising instructions stored on one or more computer memory devices; a destination hospital module comprising instructions stored on one or more computer memory devices; a medical transport provider module comprising instructions stored on one or more computer memory devices for repatriating a patient from an out-of-network admitting hospital to an in-network destination hospital, said program, method, and system comprising: automatically matching the patient to one or more candidate destination hospitals, wherein the automatically matching comprises: accessing from a computer storage medium patient data including at least insurance network information for the patient; accessing from a computer storage medium data regarding candidate destination hospitals, the data including at least insurance network information for the candidate destination hospitals; and automatically matching, using computer hardware, the patient to one or more of the candidate destination hospitals based at least upon matching the insurance network information of the patient and the insurance network information of the candidate destination hospitals; handling, using computer hardware, a request to repatriate the patient from the out-of-network admitting hospital to the in-network destination hospital, wherein the handling comprises: electronically transmitting, to the admitting hospital, a list of the one or more candidate destination hospitals matched to the patient; arranging, using computer hardware, patient transport, the electronically arranging comprising: electronically receiving, from the admitting hospital, an ambulance request to schedule transport of the patient to the selected destination hospital, and electronically transmitting the ambulance request to the one or more ambulance providers; and electronically receiving, from at least one of the ambulance providers, acceptance of the ambulance request, and electronically transmitting acceptance of the ambulance request to the admitting hospital.  These essential steps are directed to the abstract idea of repatriating patients from out-of-network hospitals to in-network hospitals by matching the patient to candidate destination hospitals and arranging for patient transport, which is covered under the category of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) outlined in the 2019 PEG.  Accordingly, the claims recite an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, outlined in italics, of a non-transitory computer storage medium having stored thereon a computer program, a method, and a system comprising one or more computing devices; physical computer storage that stores data; an admitting hospital module comprising instructions stored on one or more computer memory devices; a destination hospital module comprising instructions stored on one or more computer memory devices; a medical transport provider module comprising instructions stored on one or more computer memory devices for repatriating a patient from an out-of-network admitting hospital to an in-network destination hospital, said program, method, and system comprising: automatically matching the patient to one or more candidate destination hospitals, wherein the automatically matching comprises: accessing from a computer storage medium patient data including at least insurance network information for the patient; accessing from a computer storage medium data regarding candidate destination hospitals, the data including at least insurance network information for the candidate destination hospitals; and automatically matching, using computer hardware, the patient to one or more of the candidate destination hospitals based at least upon matching the insurance network information of the patient and the insurance network information of the candidate destination hospitals; handling, using computer hardware, a request to repatriate the patient from the out-of-network admitting hospital to the in-network destination hospital, wherein the handling comprises: electronically transmitting, to the admitting hospital, a list of the one or more candidate destination hospitals matched to the patient; electronically receiving a repatriation request from the admitting hospital, the repatriation request indicating a selected destination hospital from among the list of the one or more candidate destination hospitals matched to the patient, and electronically transmitting the request to the selected destination hospital; and electronically receiving an acceptance of the repatriation request from the selected destination hospital and electronically transmitting the acceptance to the admitting hospital; electronically arranging, using computer hardware, patient transport, the electronically arranging comprising: electronically receiving, from the admitting hospital, an ambulance request to schedule transport of the patient to the selected destination hospital, and electronically transmitting the ambulance request to the one or more ambulance providers; and electronically receiving, from at least one of the ambulance providers, acceptance of the ambulance request, and electronically transmitting acceptance of the ambulance request to the admitting hospital, amount to no more than the recitation of:  

as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving repatriating patients from out-of-network hospitals to in-network hospitals by matching the patient to candidate destination hospitals and arranging for patient transport is applied on general purpose computing components such as non-transitory computer storage medium, computer hardware, computing device, computer storage, processor, and various modules;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a non-transitory computer storage medium, computer hardware, computing device, computer storage, processor, and various modules;
Limiting the abstract idea data to patient movement between hospitals, because limiting application of the abstract idea to patient movement between hospitals is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;

Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects data regarding patient location, patient insurance, ambulance, and hospitals which is then used to determine an in-network hospital that will accept a patient;
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents the in-network hospitals and ambulances with patient information, and utilizes the response data to determine a hospital to move a patient.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient, insurance, ambulance, and hospital information;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements (i.e. a non-transitory computer storage medium, computer hardware, computing device, computer storage, processor, and various modules) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. access, match, receive, and transmit data) that are abstract activities previously known to the pertinent industry (i.e. patient placement):

[0036] Figure 1 illustrates an example system and operating environment. The case management system 100 may include one or more servers or other computer systems. The system 100 may include a system server 110, system data storage memory 112, a repatriation management system 101, and a discharge management system 103. In some embodiments, the system 100 

[0037] One function of the system 100 is the placement of a patient (not shown) from the admitting acute care hospital environment to one of a plurality of remote care facilities 104 upon discharge of the patient from the acute care hospital environment for convalescing subacute, or for repatriation to an in-network destination hospital. This can accomplished by employing a secure online interactive computerized system for planning, arranging and executing repatriation or discharge processes for a patient who no longer requires hospitalization but still requires some level of health care assistance. The health care assistance is typically provided at a remote health care facility 104.

[0038] The system 100 is described below and schematically disclosed in Figure 1. One of a plurality of portable data entry terminals 106 can be in wireless (or wired) communication with the system 100. The portable data entry terminals 106 can include, for example, a QR or barcode scanner to scan a code associated with a patient upon admission. Additionally or alternatively, portable data entry terminals 106 may enable a staff nurse to enter the clinical data and medical parameters of the patient such as, for example, body temperature, blood pressure and respiratory rate. The portability feature enables the staff nurse to transport the data entry terminal 106 from one patient to the next patient during the morning rounds as the nurse visits each patient. Any suitable data entry terminal 106 that is portable and useful in serving as an input data entry point can be employed.

[0039] In a remote location off-site of the hospital environment is a system server 110 which serves several functions. In general, the system server 110 can perform all the functions of a hospital case manager including (1) providing a storage site for patient data entered in the portable data entry terminals 106 via a system data storage memory 112 located within the system server 110, (2) providing an analytical function by employing a computer program for analyzing the entered data via the repatriation management system 101 and/or the discharge management system 103, and identifying, informing of the existence of, and formulating resolutions for patient medical and discharge related problems, and (3) functioning as a conduit for the transmission of messages between the portable data entry terminals 106 and any of the remote care facilities 104 via a network 114 as shown in Figure 1. The capacity of medical data accumulated in the system server 110 enhances the patient course, that is, it improves the quality of health care afforded the patient because the case management system 100 includes (a) comprehensive clinical information such as respiratory, gastrointestinal, neurological, vital sign and medical data, (b) laboratory test results such as complete blood count and chemistry, and (c) culture test results including blood/ urine, sputum and stool of the patient.

[0040] The clinical data entered into the portable data entry terminals 106 can be wirelessly transmitted as is known in the art and illustrated by a wireless link 115 to the off-site, remotely located system server 110 for storage and future access. Consequently, the portable data entry terminals 106 provide multiple entry points but all of the data can be transmitted wirelessly as illustrated by the wireless link 115 and stored on the system server 110. The entered clinical data which is utilized to generate the patient medical reports can be stored in the system data storage memory 112 as shown in Figure 1 and subsequently retrieved upon request. Instead of wirelessly transmitting the entered clinical data to the system server 110, the data manually entered into the portable data entry terminals 106 could alternately be downloaded into a local desktop computer via a cable port connection or via a contact cradle arrangement associated with the desktop computer to transfer the recorded data. The data entered and stored in the system data storage memory 112 can be securely accessed via a password by employing the network 114 in an interactive mode for enabling cyber communications between the components of the case management system 100. Typically peripheral components such as a printer 128, a scanner 130 and a photocopier 132 can be wirelessly associated with the case management system 100 at the remote location or within the hospital environment as shown by a wireless link 134 in Figure 

[0041] Other information can also be entered into the system data storage memory 112 in order to ensure that the case management system 100 is useful and functional. Communications with the acute care hospital 102 and the remote care facilities 104 may be maintained on a daily basis to collect data and information regarding the status of bed availability including the type of bed availability as it relates to the type of infirmity the bed is dedicated to, type of patient accommodated in the respective remote care facility 104, number of beds available, the range of medical problems that a particular remote care facility 104 can accommodate, and the like. The collection of this type of data and the evaluation thereof will occur on a daily basis and this information will be stored and constantly updated in the system data storage memory 112. This information may be accessible to password authorized personnel via computer located in the acute care hospital 102 (i.e., portable data entry terminals 106 and other hospital computers 140 shown in Figure 1), the remote care facilities 104, and managed care providers or insurance companies 126. The case management system 100 can be utilized for patient management within the acute care hospital 102 and outpatient management of patients located in cooperating remote care facilities 104.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites storing patient, insurance, hospital, and ambulance information;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives and transmits patient, insurance, hospital, and ambulance information, etc. over a network;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient, insurance, hospital, and ambulance information in a memory;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way 

Furthermore, dependent claims 2-8, 10-14, and 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more well-understood, routine, and conventional activities such as receiving patient-specific QR or barcodes, accessing patient data, alerting insurers, matching patient to hospital based on clinical capabilities, transmitting ambulance request only to insurance approved providers, notifying insurers, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-9, 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (US 2013/0268284 A1) in view of Tarino (US 2007/0156455 A1) and further in view of Wyatt (US 8,010,386 B2).

As per claim 1, Heck teaches a non-transitory computer storage medium having stored thereon a computer program for repatriating a patient from an admitting hospital to a destination hospital, said program comprising: first instructions that, when executed by computer hardware, automatically match the patient to one or more candidate destination hospitals (see paragraph 0035), wherein the first instructions cause the computer hardware to: access from a computer storage medium patient data, the data including at least insurance network information for the patient (see paragraph 0032 and 0035); access from a computer storage medium data regarding candidate destination hospitals, the data including at least insurance network information for the candidate destination hospitals (see paragraph 0035; criteria utilized to list destination hospitals includes patient insurance information); and automatically match the patient to one or more of the candidate destination hospitals based at least upon matching the insurance network information of the patient and the insurance network information of the candidate destination hospitals (see paragraph 0035; criteria utilized to list destination hospitals includes patient insurance information); second instructions that, when executed by computer hardware, handle selection and repatriation requests for candidate destination hospitals and repatriate the patient from the admitting hospital to the destination hospital (see paragraph 0036), wherein the second instructions cause the computer hardware to: automatically generate a list of candidate destination hospitals automatically matched to the patient (see paragraph 0035); electronically transmit, to the admitting hospital, the list of candidate destination hospitals matched to the patient (see paragraph 0035); electronically receive a repatriation request from the admitting hospital, the repatriation request indicating a selected destination hospital from among the list of the one or more candidate destination hospitals matched to the patient, and electronically transmit the request to the selected destination hospital (see paragraph 0036); and electronically receive an acceptance of the repatriation request from the selected destination hospital and electronically 

While Heck teaches the repatriation of the patient is from an admitting hospital, which could be in-network or out-of-network to a destination hospital that accepts the patient's insurance (presumably in-network), Heck does not explicitly teach that the repatriation of the patient is between an out-of-network hospital and an in-network hospital. In addition, while an ambulance would be a common mode of transportation between hospitals, Heck does not explicitly teach that the mode of transportation is an ambulance. Tarino teaches matching a patient to candidate hospitals and providing costs for in-network and out-of-network hospitals (see paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the transfer from an out-of-network hospital to an in-network hospital for the purpose of providing accurate cost and quality information when transferring between hospitals (see paragraph 0003 of Tarino). Additionally, as noted above, the method of Heck could readily be implemented between out-of-network hospitals and in-network hospitals. Therefore, implementing the method of Heck in such an environment could have been accomplished according to known means, without any alteration to the prior art, and the results would be predictable because the outcome of such a transfer would be the same.

Wyatt teaches arranging for ambulance transportation for a patient from a first hospital to a second hospital (see column 9, lines 15-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a common mode of patient transportation with the system of 

As per claim 2, Heck, Tarino, and Wyatt teaches the medium of claim 1 as described above. Heck further teaches the program further comprises fourth instructions that, when executed by computer hardware, cause the computer hardware to receive a patient-specific code, and in response to receiving the patient- specific code, automatically access the patient data (see paragraph 0046).

As per claim 5, Heck, Tarino, and Wyatt teaches the medium of claim 1 as described above. Heck further teaches the patient data further includes one or more medical parameters of the patient (see paragraph 0034), the data regarding candidate destination hospitals includes one or more clinical capabilities of the candidate destination hospitals (see paragraph 0035), and the automatically matching the patient to one or more of the candidate destination hospitals is further based at least upon matching the medical parameters of the patient and the clinical capabilities of the candidate destination hospitals (see paragraph 0035).

As per claim 7, Heck, Tarino, and Wyatt teaches the medium of claim 1 as described above. Heck further teaches the third instructions further cause the computer hardware to: electronically receive, from three or more of the transportation providers, acceptance of the transportation request, and electronically transmit the acceptances of the transportation request to the admitting hospital (see paragraph 0042), and electronically receive, from the admitting hospital, a selection from among the accepting transportation providers (see paragraph 0043). As described above, Heck does not explicitly teach that the mode of transportation is an ambulance. However, Wyatt teaches arranging for ambulance transportation for a patient from a first hospital to a second hospital (see column 9, lines 15-21). It would have been obvious to one of ordinary skill in the art at the time of 

As per claim 8, Heck, Tarino, and Wyatt teaches the medium of claim 7 as described above. Heck does not explicitly teach the third instructions further cause the computer hardware to electronically notify an insurer of the patient of the selected ambulance provider. Wyatt further teaches electronically notifying an insurer of a patient of a selected ambulance provider (see column 2, lines 7-12). It would have been obvious to one of ordinary skill in the art at the time of the invention to notify an insurer in the method of Heck of a selected ambulance provider for the purpose of ensuring coverage for the provider. Additionally, incorporating this notification within the method of Heck could have been accomplished according to known means, without any alteration to the prior art, and the results would be predictable because the outcome would be the same.

Claims 9, 12, 14, and 18-20 recite substantially similar method and system limitations to computer storage medium claims 1-2, 5, and 7-8 and, as such, are rejected for similar reasons as given above.

Claims 3-4, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heck (US 2013/0268284 A1) in view of Tarino (US 2007/0156455 A1) and further in view of Wyatt (US 8,010,386 B2) and further in view of Shaw (US 2003/0197062 A1).

As per claim 3, Heck, Tarino, and Wyatt teaches the medium of claim 1 as described above. Heck does not explicitly teach the patient-specific code is received from a QR scanner or barcode scanner. Shaw teaches receiving a patient-specific code from a QR scanner or barcode scanner (see paragraph 0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate such a method of receiving a patient-specific code into the method of Heck for the purpose of providing an easily usable format for collecting patient information (see paragraphs 0002-0004 of Shaw). Additionally, receiving patient data in this manner within the 

As per claim 4, Heck, Tarino, Wyatt, and Shaw teaches the medium of claim 1 as described above. As noted above, Heck does not explicitly teach the use of a QR scanner or barcode scanner. Shaw further teaches the patient-specific code indicates admission to the admitting hospital (see paragraph 0022), and the fourth instructions cause the hardware to automatically alert an insurer of the patient upon receiving the patient-specific code indicating admission to the admitting hospital (see paragraph 0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate such a method of receiving a patient-specific code into the method of Heck for the reasons given above with respect to claim 3.

Claims 10-11 and 16 recite substantially similar method and system limitations to computer storage medium claims 3-4 and, as such, are rejected for similar reasons as given above.

Allowable Subject Matter
Claims 6, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 101 rejections listed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lewis, et al. (US 2009/0222539 A1) discusses transferring data during transportation of an emergency patient to an in-network healthcare facility.

Out-Of-Network Ambulance Rides Can Bring Out-Of-Pocket Expenses, Michelle Andrews, www.khn.org, June 14, 2011.  When you’re calling for an ambulance, chances are good that you won’t launched a policy aimed at getting more emergency medical services providers to join its network: It began sending checks for out-of-network private ambulance rides directly to plan members rather than to the EMS providers. The move forces these providers to pursue consumers individually for payment – a more complicated process than getting the money straight from BCBS. (Government ambulance services are exempt from the new policy.)

S. T. Konstantinidis, P. D. Bamidis, S. Marolov and C. Pappas, "The TraPa System: A Web-Based System to Improve Cross-Border Patient Transfers," Twentieth IEEE International Symposium on Computer-Based Medical Systems (CBMS'07), 2007, pp. 325-330, doi: 10.1109/CBMS.2007.111.  Communication, collaboration and exchange of information between health units via the internet have been thoroughly discussed and many web systems have been proposed. However, little work has been done at patients' transportation using web-based technologies. We propose a web-based system which provides an e-platform for patient transportation between health units in the same country as well as in different countries, taking into consideration the cross-country legal framework for patient transportation. To this extend, the system prototype is tested for the case of cross-border patient transfer between Greece and Bulgaria.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 9:30 am-5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626